There is no evidence in the record that defendant police officers, responding to a call to assist “an emotionally disturbed person,” used excessive force in restraining and handcuffing the decedent, whom they found extremely agitated and holding a large piece of broken ceramic vase in his hand (see Koeiman v City of New York, 36 AD3d 451 [2007], lv denied 8 NY3d 814 [2007]). The record demonstrates that the officers believed that the decedent intended to injure himself, that the decedent resisted the officers’ efforts to restrain him, fracturing the wrist of one and biting the other, and that the officers used the amount of force they reasonably believed was necessary to restrain and handcuff the decedent.
We have considered plaintiffs other arguments and find them unavailing. Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and Richter, JJ.